Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 11/10/2021. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 9.
Applicant’s arguments, see Remarks pp. 10-14, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1-20 under section 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Surcouf.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “216” has been used to designate both origin server and flow line.  
reference character “217” has been used to designate both cache server and content identifier.
reference character “218” has been used to designate both cache server and flow line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “in response to the first cache server rejecting the first request, re-directing the first request to the second cache server” is unsupported by the original disclosure. According to applicant’s disclosure, when the first request is rejected (i.e., refused), the request is re-directed to the origin server, and not the second cache server. See Fig. 6, 802-806 and ¶ [0062]. Furthermore, the first cache server does not make the determination to reject the request. Instead, the LRU filter (located on a router) serving the first cache server makes the determination. See ¶¶ [0030] and [0064]. Similarly, the limitation “in response to the second cache server rejecting the first request, re-directing the first request to an origin server” is also unsupported by the original disclosure. According to applicant’s disclosure the second cache server does not make the determination to reject the request. Instead, the LRU filter (located on a router) serving the second cache server makes the determination. See ¶ [0067]. Lastly, the limitation “the first segment and the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0204961 (“Fliam”), in view of U.S. Pub. No. 2016/0021162 (“Surcouf”), and further in view of U.S. Pat. No. 9,350,822 (“Li”).

Regarding claim 1, Fliam teaches a method comprising: 
in response to receiving a first request for a first content item associated with a first content identifier (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]), determining that a first location of the first content identifier in a meta-cache is above a threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking 
based on the determining that the first location of the first content identifier in the meta-cache is above the threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), providing the first request to a first cache server associated with the meta-cache (“redirecting devices to the tier of hot, medium, or cool caching devices where the content item is stored,” ¶ [0042]).

Fliam fails to teach a segment routing list comprising a first, second and third segment; in response to a first cache server rejecting a first request, re-directing the first request to a cache server corresponding to a second segment in the segment routing list; and in response to the second cache server rejecting the first request, re-directing the first request to an origin server corresponding to the third segment in the segment routing list. Surcouf teaches a segment routing list comprising a first, second and third segment (Fig. 2, 224; “List of addresses 224 effectively specifies a path through which packet 216 may travel, and includes addresses attached to a chunk entry from a video description obtained by the client prior to generating packet 216,” ¶ [0038]); in response to a first cache server rejecting a first request (Fig. 7, 713), re-directing the first request to a cache server corresponding to a second segment in the segment routing list (Fig. 7, 725); and in response to the second cache server rejecting the first request (Fig 7, 713; “Each endpoint in a chain, however, generally propagates a request to a next hop in a list of addresses such that the same chunk may potentially be stored at different locations,” ¶ [0057]), re-directing the first request to a server corresponding to the third 
Fliam-Surcouf fails to teach a third destination for content requests associated with content identifiers that are not in the meta-cache; and redirecting the first request to an origin server hosting the first content item associated with the first content identifier. Li teaches a third destination for content requests associated with content identifiers that are not in the meta-cache (“determine whether any objects stored in a local cache match the fingerprint. For example, TPC engine 130(B) may consult content management database 140 to see if the returned fingerprint matches any content object fingerprints previously cached in local cache 135… if no content objects matched the fingerprint at stage 330, method 300 may advance to stage 340,” Col. 4, lines 25-50), redirecting the first request to an origin server hosting the first content item associated with the first content identifier (“TPC engine 120(B) may re-forward the content request toward the content provider, this time without the added header. Upstream TPC engines may then relay the packet to the content provider and return the requested content object to the requesting client,” Col. 4, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate redirection to an origin server, as taught by Li, into Fliam-Surcouf, in order to provide requested content when it is not cached at the edge of the network.

Regarding claim 2, Fliam-Surcouf-Li discloses the invention of claim 1, and further teaches receiving a second request for a second content item associated with a second content identifier in the meta-cache (Fliam: “content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]); and based on a determination that the second content item is unavailable at a cache associated with at least one of the first cache server or the second cache server, re-directing the second request to the origin server (Li: “if no content objects matched the fingerprint at stage 330, method 300 may advance to stage 340 where computing device 400 may retrieve the requested content object from the provider,” Col. 4, lines 32-50) and caching a copy of the second content item at the first cache server or the second cache server (Li: “as the content object is received from an upstream TPC engine 130(A) and/or content provider 120(A), TPC engine 120(B) may store a copy of the content object in local cache 135,” Col. 4, line 63 – Col. 5, line 2).

Regarding claim 11, Fliam-Surcouf-Li discloses the invention of claim 1 and further teaches that the first cache server and the second cache server comprise edge servers in a network (Li: “In a large deployment, numerous TPC engines may be positioned both at the edges of the network and closer to the core,” Col. 2, lines 42-50; also Fig. 1, TPC 130(A) and 130(B)).

Regarding claim 12, Fliam teaches a system comprising:
one or more processors (Fig. 2, 201); and
at least one non-transitory computer-readable medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors (¶ [0029]) to:
determine, in response to receiving a first request for a first content item associated with a first content identifier (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]), that a first location of the first content identifier in a meta-cache is above a threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), wherein the meta-cache comprises a plurality of content identifiers associated with a plurality of most-recently requested content items (“Popularity data 408 may include, for example, popularity values and popularity ranking values for each content item in the CDN's content library,” ¶ [0046]), wherein the threshold parameter partitions the meta-cache into a popular portion and a less popular portion (Fig. 7, Threshold 770 dividing content items into popular and modestly popular categories) based on a least-recently used (LRU) policy (“The popularity values may be based on, for example, the number of 
based on the determining that the first location of the first content identifier in the meta-cache is above the threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), providing the first request to a first cache server associated with the meta-cache (“redirecting devices to the tier of hot, medium, or cool caching devices where the content item is stored,” ¶ [0042]).
Fliam further teaches a first destination of content requests associated with content identifiers contained in the popular portion of the meta-cache (Fig. 7; “it may be efficient to serve content items 701 to 714 (e.g., the 14 most popular content items) using one or more hot caching devices,” ¶ [0074]), the first destination further comprising a first cache server selected from a set of cache servers (“it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve 
Fliam fails to teach a segment routing list comprising a first, second and third segment; in response to a first cache server rejecting a first request, re-directing the first request to a cache server corresponding to a second segment in the segment routing list; and in response to the second cache server rejecting the first request, re-directing the first request to an origin server corresponding to the third segment in the segment routing list. Surcouf teaches a segment routing list comprising a first, second and third segment (Fig. 2, 224; “List of addresses 224 effectively specifies a path through which packet 216 may travel, and includes addresses attached to a chunk entry from a video description obtained by the client prior to generating packet 216,” ¶ [0038]); in response to a first cache server rejecting a first request (Fig. 7, 713), re-directing the first request to a cache server corresponding to a second segment in the segment routing list (Fig. 7, 725); and in response to the second cache server rejecting the first request (Fig 7, 713; “Each endpoint in a chain, however, generally propagates a request to a next hop in a list of addresses such that the same chunk may potentially be stored at different locations,” ¶ [0057]), re-directing the first request to a server corresponding to the third segment in the segment routing list (Fig. 7, 725). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a segment routing list, as taught by Surcouf, into Fliam, in order to improve the efficiency of data streaming by opening a single connection and allowing the network to handle the process of accessing video.


Regarding claim 19, Fliam teaches at least one computer-readable storage medium comprising instructions stored thereon which, when executed by one or more processors, cause the one or more processors (¶ [0029]) to:
in response to receiving a first request for a first content item associated with a first content identifier (“content router 404 may receive a request for a content item from 

Fliam further teaches a first destination of content requests associated with content identifiers contained in the popular portion of the meta-cache (Fig. 7; “it may be efficient to serve content items 701 to 714 (e.g., the 14 most popular content items) using one or more hot caching devices,” ¶ [0074]), the first destination further comprising a first cache server selected from a set of cache servers (“it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device,” ¶ [0057]) containing at least a respective portion of the plurality of most-recently requested content items associated with the plurality of content identifiers in the meta-cache (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from,” ¶ [0044]; “Content index 407 may be or have access to a database that includes, for example, location information for obtaining each of the content items in the CDN's content library,” ¶ [0043]), wherein the first cache server comprises an edge cache server (“a hot caching device, which may be implemented using an edge caching device,” ¶ [0009]); a second destination for 
Fliam fails to teach a segment routing list comprising a first, second and third segment; in response to a first cache server rejecting a first request, re-directing the first request to a cache server corresponding to a second segment in the segment routing list; and in response to the second cache server rejecting the first request, re-directing the first request to an origin server corresponding to the third segment in the segment routing list. Surcouf teaches a segment routing list comprising a first, second and third segment (Fig. 2, 224; “List of addresses 224 effectively specifies a path through which packet 216 may travel, and includes addresses attached to a chunk entry from a video 
Fliam-Surcouf fails to teach a third destination for content requests associated with content identifiers that are not in the meta-cache; and redirecting the first request to an origin server hosting the first content item associated with the first content identifier. Li teaches a third destination for content requests associated with content identifiers that are not in the meta-cache (“determine whether any objects stored in a local cache match the fingerprint. For example, TPC engine 130(B) may consult content management database 140 to see if the returned fingerprint matches any content object fingerprints previously cached in local cache 135… if no content objects matched the fingerprint at stage 330, method 300 may advance to stage 340,” Col. 4, lines 25-50), redirecting the first request to an origin server hosting the first content item associated with the first content identifier (“TPC engine 120(B) may re-forward the content request 

Regarding claim 20, Fliam-Surcouf-Li discloses the invention of claim 19 and further teaches that the first cache server and the second cache server comprise edge servers in a network (Li: “In a large deployment, numerous TPC engines may be positioned both at the edges of the network and closer to the core,” Col. 2, lines 42-50; also Fig. 1, TPC 130(A) and 130(B)).

Claims 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Surcouf-Li as applied to claims 1 and 12 above, in view of U.S. Pub. No. 2016/0088072 (“Likhtarov”), and further in view of U.S. Pub. No. 2015/0254249 (“Mosko”).

Regarding claim 3, Fliam-Surcouf-Li discloses the invention of claim 1, and further teaches tuning threshold parameters (Fliam: “One or both of popularity ranking threshold values 620 and 630 may be dynamic threshold values determined by the central analysis system based on, for example, the number and sizes of the content items in the content library and the number and sizes of the caching devices in the 
Fliam-Surcouf-Li-Likhtarov fails to teach using a PI controller to tune threshold parameters. Mosko teaches using a PI controller tune threshold parameters (“instead of labeling objects within the top Nth percentile of the service rate as popular, popularity evaluator 310 may label the top K objects (with the highest service rate) as popular and the bottom L objects (with the lowest service rate) as unpopular, thus keeping the number of objects in the popular sector of the storage roughly constant. To do so, the system can implement a proportional-integral-derivative controller (PID-controller) to calculate the error values, hence the service rate upper threshold tu and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 

Regarding claim 4, Fliam-Surcouf-Li-Likhtarov-Mosko discloses the invention of claim 3, and further teaches a self-tuning PI controller (Likhtarov: “the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]; Mosko: ¶ [0053]).

Regarding claim 5, Fliam-Surcouf-Li-Likhtarov-Mosko discloses the invention of claim 3 and further teaches that the one or more other network performance metrics comprise at least one of an objective flow completion time, a cache server response time, a CPU usage time, or a TCP queue length (Likhtarov: “Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]).

Regarding claim 15, Fliam-Surcouf-Li discloses the invention of claim 12, and further teaches tuning a value of the threshold parameter (Fliam: “One or both of popularity ranking threshold values 620 and 630 may be dynamic threshold values determined by the central analysis system based on, for example, the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN,” ¶ [0071]), but fails to teach using a Proportional-Integral (PI) controller to adjust a tradeoff between a cache hit rate and one or more network 
Fliam-Surcouf-Li-Likhtarov fails to teach using a PI controller to tune threshold parameters. Mosko teaches using a PI controller tune threshold parameters (“instead of labeling objects within the top Nth percentile of the service rate as popular, popularity evaluator 310 may label the top K objects (with the highest service rate) as popular and the bottom L objects (with the lowest service rate) as unpopular, thus keeping the number of objects in the popular sector of the storage roughly constant. To do so, the system can implement a proportional-integral-derivative controller (PID-controller) to calculate the error values, hence the service rate upper threshold tu and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 

Regarding claim 16, Fliam-Surcouf-Li-Likhtarov-Mosko discloses the invention of claim 15, and further teaches a self-tuning PI controller (Likhtarov: “the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]; Mosko: ¶ [0053]).

Regarding claim 17, Fliam-Surcouf-Li-Likhtarov-Mosko discloses the invention of claim 15 and further teaches that the one or more other network performance metrics comprise at least one of: objective flow completion time, cache server response time, CPU usage time, or TCP queue length (Likhtarov: “Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]).

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Surcouf-Li-Likhtarov-Mosko as applied to claims 4 and 16 above, and further in view of Kamra, et al. (“Yaksha: a self-tuning controller for managing the performance of 3-tiered Web sites”), hereinafter referred to as “Kamra.”

Regarding claim 6, Fliam-Surcouf-Li-Likhtarov-Mosko teaches the invention of claim 4, but fails to teach that the self-tuning PI controller filters requests according to RT , by controlling an acceptance probability pa of requests to the system,” p. 50), wherein the threshold parameter is computed as a function of the acceptance probability (“As client load increases, the throughput increases until the load reaches a threshold after which the throughput drops and response times grow. A major motivation for using an admission controller is to maintain reasonable throughput levels at high loads,” p. 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a Yaksha controller, as taught by Kamra, into Fliam-Surcouf-Li-Likhtarov-Mosko, in order to maintain high throughput while bounding response times.

Regarding claim 18, Fliam-Surcouf-Li-Likhtarov-Mosko teaches the invention of claim 16, but fails to teach that the self-tuning PI controller filters requests according to an acceptance probability, wherein the threshold parameter is computed as a function of the acceptance probability. Kamra teaches a self-tuning PI controller that filters requests according to an acceptance probability (“The task of Yaksha is to control TRT , by controlling an acceptance probability pa of requests to the system,” p. 50), wherein the threshold parameter is computed as a function of the acceptance probability (“As client load increases, the throughput increases until the load reaches a threshold after which the throughput drops and response times grow. A major motivation for using an admission controller is to maintain reasonable throughput levels at high loads,” p. 53). It .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Surcouf-Li as applied to claim 1 above, and further in view of Desmouceaux, et al (“SRLB: The Power of Choices in Load Balancing with Segment Routing,” 2017), hereinafter referred to as “Desmouceaux.”

Regarding claim 7, Fliam-Surcouf-Li discloses the invention of claim 1, but fails to teach re-directing the first request using segment routing list based on Segment Routing Load Balancing scheme. Desmouceaux teaches re-directing the first request using segment routing list based on Segment Routing Load Balancing scheme (“What enables this is IPv6 Segment Routing (SR) [2] – which allows specifying to the network that it should do more than just forward a data packet towards its destination: SR permits directing data packets through an (ordered) set of intermediaries, and instructing these intermediaries what to do with a received data packet,” p. 2011). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to incorporate SR load balancing as taught by Desmouceaux, into Fliam-Surcouf-Li, in order to allow servers to make local load balancing decisions.

Regarding claim 8, Fliam-Surcouf-Li-Desmouceaux discloses the invention of claim 7 and further teaches that the second cache server is selected pseudo-randomly (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Surcouf-Li as applied to claim 1 above, and further in view of U.S. Pub. No. 2021/0182215 (“Wang”).

Regarding claim 9, Fliam-Surcouf-Li discloses the invention of claim 1, but fails to teach that the meta-cache comprises an LRU filter. Wang teaches a meta-cache (Fig. 3) comprising an LRU filter (“compares the corresponding number of request times with a preset threshold T. If the number of request times is greater than T, the content message will be cached,” ¶ [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an LRU filter, as taught by Wang, into Fliam-Li, in order to use cache resources for hot content.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Surcouf-Li as applied to claim 1 above, and further in view of U.S. Pub. No. 2011/0264865 (“Mobarak”).

Regarding claim 10, Fliam-Surcouf-Li discloses the invention of claim 1, but fails to teach that a size of the first meta-cache is greater than a second size of a cache associated with the meta-cache. Mobarak teaches a size of the first meta-cache is greater than a second size of a cache associated with the meta-cache (“a cache index multiplier parameter which may define the size of a cache index as a simple multiple of its associated data source cache,” ¶ [0089]). It would have been obvious to one of ordinary skill in the art to incorporate a meta-cache size as disclosed by Mobarak, into Fliam-Surcouf-Li, in order to perform a lookup on the main cache using attributes of the content instead of a content identifier.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Surcouf-Li as applied to claim 12 above, and further in view of Desmouceaux.

Regarding claim 13, Fliam-Surcouf-Li discloses the invention of claim 12, but fails to teach that the second cache server is selected pseudo-randomly from the set of cache servers. Desmouceaux teaches selecting a cache server pseudo-randomly from a set of servers (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013). It would 

Regarding claim 14, Fliam-Surcouf-Li-Desmouceaux discloses the invention of claim 13 and further teaches that redirecting the first request to the second cache server comprises steering the first request through one or more nodes using segment routing list (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013), wherein the third segment comprises a last segment in the segment routing list (Desmouceaux: “segments are expressed by way of IPv6 addresses, and the simplest possible sequence of segments interprets into “forward the packet to A, then B, then C,” p. 2012), and wherein the first segment and the second segment of the segment routing list are selected to steer an associated request to nodes containing content items associated with content identifiers in the popular and less popular portions of the meta-cache (Fliam: “content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from,” ¶ [0044]; “Content index 407 may be or have access to a database that includes, for example, location information for obtaining each of the content items in the CDN's content library,” ¶ [0043]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG

Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455